The Honorable Robert C. Balfe Prosecuting Attorney Benton County Courthouse 100 N.E. "A" Street Bentonville, AR 72712
Dear Mr. Balfe:
You have requested an opinion on the following question:
  Given Amendment 55 to the Constitution of the State of Arkansas, may a Quorum Court provide for its own organizational structure by establishing committees of the Quorum Court, such as a budget committee, personnel committee, etc., by a vote of the Court itself?
You note that you are aware of a previous Attorney General opinion addressing this issue (No. 95-084). You have asked whether I am in agreement with that opinion.
RESPONSE
I am in agreement with Attorney General Opinion 95-084, a copy of which is enclosed for your convenience. Although, as noted therein, the language of the pertinent Code section is not entirely clear, I believe Op. Att'y Gen. 95-084 properly construes the language as vesting the presiding officer with authority to establish committees of a quorum court. My research has yielded no basis for a contrary interpretation, based upon established rules of statutory construction.
It is therefore my opinion that the answer to your question set out above is "no," because in accordance with A.C.A. § 14-14-904 (d), "[t]he presiding officer shall appoint all regular and special committees of a quorum court. . . ." As concluded in Opinion 95-084, this authority reasonably encompasses both the designation or selection of committees and the appointment of members to serve thereon.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
Enclosure